995 F.2d 1061
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of AMERICA, Appellee,v.Allan W. ST. GERMAINE, a/k/a Allan W. St. Germaine,Defendant, Appellant.
No. 92-2397.
United States Court of Appeals,First Circuit.
June 21, 1993

Appeal from the United States District Court for the District of Maine
Peter Clifford for appellant.
Nicholas M. Gess, Assistant United States Attorney, with whom Jay P. McCloskey, United States Attorney, was on brief, for appellee.
D.Me.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.

Per Curiam

1
Having carefully reviewed the record of the proceedings below, we conclude, without serious question, that, before the district court, the appellant withdrew any objection to the proposed determination that he should be sentenced as an armed career criminal under 18 U.S.C. §§ 922(g)(1), 924(e)(1).  Because that issue was not preserved below, we will not address it here.   See, e.g., United States v. Dietz, 950 F.2d 50, 55 (1st Cir. 1991) ("We have repeatedly ruled, in connection with sentencing as in other contexts, that arguments not seasonably addressed to the trial court may not be raised for the first time in an appellate venue.")  (collecting cases).  In any event, we are satisfied that appellant's prior criminal record brought him firmly within the ambit of the Armed Career Criminal Act.   See, e.g., Taylor v. United States, 495 U.S. 575, 600 (1990);   United States v. Anderson, 921 F.2d 335, 339-40 (1st Cir. 1990).


2
We have examined appellant's remaining contentions and find them meritless.  Consequently, we need go no further.


3
Affirmed. See 1st Cir.  Loc. R. 27.1.